DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office acknowledges the receipt of applicants’ response to the restriction requirement:

    PNG
    media_image1.png
    443
    679
    media_image1.png
    Greyscale

Claims 37-39 are withdrawn from further consideration as not belonging to the elected invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 20-29 are rejected under 35 U.S.C. 102 as being anticipated by Fleissner (WO 2016030330) as evidenced by Krestel WO 2015/018539.

Regarding Claims 20-29, Fleissner WO 2016/030330 in view of Krestel WO 2015/018539. WO 2016/030330 teaches a method of producing a crosslinked hole transporting layer comprising hole transporting material reacted with a crosslinkable p-dopant (machine trans. paragraph 190-193). The p-dopant material includes (III) pFBz. The structure of Bi (III) pFBz. is shown in WO 2015/018539 (page 34):

    PNG
    media_image2.png
    287
    597
    media_image2.png
    Greyscale

Fleissner further teaches the above p-dopant contains at least one reactive functional group consisting of oxetane, epoxy and acrylic groups (Fleissner machine trans paragraph 149). The above p-dopant reads on applicants’ formula II wherein G= -C(C6F5),  and E = oxygen (per claims 20-23).
.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 30-31 and 36 are is rejected under 35 U.S.C. 103 as being unpatentable over Fleissner (WO 2016030330) as evidenced by Krestel WO 2015/018539).

Regarding Claims 30-31, Fleissner WO 2016/030330 in view of Krestel WO 2015/018539. WO 2016/030330 teaches a method of producing a crosslinked hole transporting layer comprising hole transporting material reacted with a crosslinkable p-dopant (machine trans. paragraph 190-193). The p-dopant material includes (III) pFBz. The structure of Bi (III) pFBz. is shown in WO 2015/018539 (page 34):

    PNG
    media_image2.png
    287
    597
    media_image2.png
    Greyscale

Fleissner further teaches the above p-dopant contains at least one reactive functional group consisting of oxetane, epoxy and acrylic groups (WO 2016/030330, machine trans paragraph 149). The office notes that oxetane derivatives and acrylic derivatives overlap with Q7b, Q7c, Q9a.
It would have been obvious to one of ordinary skill in the art before the filing date of invention to have selected from known oxetane derivatives and acrylic derivatives   which would have included those cited by applicant, absent unexpected results (per claims 30-31 and 36).	


Allowable Subject Matter
Claims 32-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to show:
The linkers of claims 32-33
Dopants having NH2 or NH groups (per claims 34-35).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786